Order entered April 3, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01640-CV

                       IN RE LAKEITH AMIR SHARIF, Relator

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-09-7655

                                        ORDER
      The Court has before it relator’s March 6, 2013 motion for en banc reconsideration. The

Court DENIES the motion.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE